Citation Nr: 1000874	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
spondylitic disc disease of the cervical spine (cervical 
spine disability), rated 10 percent disabling before October 
24, 2008. 

2.  Entitlement to an increased rating for service-connected 
cervical spine disability, rated 30 percent disabling from 
October 24, 2008.

3.  Entitlement to an increased rating for service-connected 
degenerative changes; degenerative disc disease of the 
thoracolumbar spine (thoracolumbar spine disability), rated 
20 percent disabling before October 24, 2008.

4.  Entitlement to an increased rating for service-connected 
thoracolumbar spine disability, rated 40 percent disabling 
from October 24, 2008.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to May 
2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for osteophytes of 
the right hip, sinusitis, upper respiratory infection with 
bronchitis, gastritis, left wrist strain, and fibromyalgia 
was denied, and service connection for degenerative changes, 
degenerative disc disease of the thoracolumbar spine, was 
granted and evaluated as 20 percent disabling; service 
connection for spondylitic disc disease of the cervical spine 
was granted and evaluated as 10 percent disabling; and 
service connection for tendonitis of the right and left 
elbows was granted and evaluated as 10 percent disabling, 
each.

In a November 2007 statement, the Veteran withdrew the six 
service connection claims.

In November 2007, the Board remanded the claims to schedule 
the Veteran for a hearing before a Veterans Law Judge 
appearing by video teleconference.  The Veteran was scheduled 
to appear for the hearing but, in an April 2008 statement, he 
withdrew his hearing request.

The Board remanded the claim in June 2008 for further 
development and consideration.  In a February 2009 decision 
review officer decision, an increased, 30 percent, rating was 
assigned for the cervical spine disability, effective October 
24, 2008; an increased, 40 percent, rating was assigned for 
the thoracolumbar disability, effective October 24, 2008; and 
separate 10 percent ratings were assigned for radiculopathy 
of the right and left lower extremities.  

The Veteran, in a statement received in November 2009, 
withdrew his appeals regarding entitlement to increased 
ratings for his bilateral elbow disabilities.

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.


FINDINGS OF FACT

1.  Before October 24, 2008, the preponderance of the 
evidence shows the Veteran's cervical spine disability is 
manifested by pain and muscle spasm; there is no objective 
evidence of forward flexion limited to 30 degrees or less, or 
by a combined range of motion of 170 degrees or less; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour; there are no incapacitating episodes, or 
objective neurologic deficit affecting the upper extremities.

2.  From October 24, 2008, the preponderance of the evidence 
shows the Veteran's cervical spine disability is manifested 
by pain; there is no objective evidence of ankylosis of the 
cervical spine; and there are no incapacitating episodes, or 
objective neurologic deficit affecting the upper extremities.

3.  Before October 24, 2008, the preponderance of the 
evidence shows the Veteran's thoracolumbar spine disability 
is manifested by pain, forward flexion of the thoracolumbar 
spine is greater than 30 degrees; there are no incapacitating 
episodes; and the Veteran is in receipt of separately rated 
neurological residuals.

4.  From October 24, 2008, the preponderance of the evidence 
shows the Veteran's thoracolumbar spine disability is 
manifested by pain; there is no ankylosis of the 
thoracolumbar spine; there are no incapacitating episodes; 
and the Veteran is in receipt of separately rated 
neurological residuals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for cervical spine disability before October 24, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-43 (2009).

2.  The criteria for entitlement to a rating in excess of 30 
percent for cervical spine disability from October 24, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5235-43 (2009).

3.  The criteria for entitlement to a rating in excess of 20 
percent for thoracolumbar spine disability before October 24, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-43 (2009).

4.  The criteria for entitlement to a rating in excess of 40 
percent for thoracolumbar spine disability from October 24, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-43 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in July 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2009 decision review officer decision following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for various periods of 
time since filing his initial rating claims when the 
disabilities may have been more severe than at other times 
during the course of his appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's cervical and thoracolumbar disabilities are 
both rated under Diagnostic Code 5243, intervertebral disc 
syndrome.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Incapacitating Episodes, Note (1).

The General Rating Formula for Diseases and Injuries of the 
Spine assigns the following:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

Higher ratings are not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, as there is no evidence of any bed rest prescribed 
by a physician.  In fact, the examiner who conducted the 
October 24, 2008, VA examination stated that the Veteran had 
not missed work or been incapacitated in the last 12 months 
due to his service-connected cervical or thoracolumbar spine 
disabilities.  Therefore, consideration will be given to 
higher ratings for these disabilities under the General 
Rating Formula for Diseases and Injuries of the Spine. 

A.  Cervical Spine Disability

1.  Before October 24, 2008

A VA predischarge examination was conducted in December 2004.  
The range of motion of the cervical spine was 55 degrees 
flexion, with pain and stiffness between 45 and 65 degrees; 
45 degrees extension, with pain and stiffness between 40 and 
50 degrees; 35 degrees lateral bending bilaterally, with pain 
and stiffness between 30 and 40 degrees; and 40 degrees 
rotation bilaterally, with pain and stiffness between 35 and 
40 degrees.  Some spasm of the cervical spine was noted on 
motion.  

The objective findings do not show that the cervical spine is 
manifested by forward flexion of 30 degrees or less, or by a 
combined range of motion of 170 degrees or less.  Further, 
there is no objective evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  For these reasons, the medical evidence 
shows that the Veteran does not satisfy the criteria for an 
increased rating under the General Rating Formula before 
October 24, 2008.

In reaching the above determination, additional limitation of 
function due to factors such as pain and weakness per 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca have been considered.  
Although there is evidence of functional loss, those 
manifestations are provided for within the 10 percent 
evaluation.  The examiner noted that the Veteran had 10 
percent decreased range of motion during flare ups, and 
minimal physical impairment associated with flare ups.  
Accordingly, an increased evaluation on this basis is not 
warranted.

Objective neurologic deficit affecting the upper extremities 
has not been shown.  

2.  From October 24, 2008 

No ankylosis of the Veteran's cervical spine has been shown 
or approximated.  Therefore, an increased rating is not 
warranted.  

The provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  Although the 
October 24, 2008, examination report noted decreased 
functional impairment due to pain on repetitive use, such 
limitation of motion did not approximate ankylosis.  

Objective neurologic deficit affecting the upper extremities 
has not been shown.  The October 24, 2008, VA examination 
report noted that there was no neuropathy related to the 
Veteran's cervical spine disability.  

B.  Thoracolumbar Spine Disability 

1.  Before October 24, 2008 

The range of motion of the thoracolumbar spine on 
predischarge examination in December 2004 was 55 degrees 
flexion, with pain and stiffness between 50 to 60 degrees; 35 
degrees extension, with pain and stiffness between 20 to 40 
degrees; 35 degrees lateral bending bilaterally, with pain 
and stiffness between 20 and 40 degrees; and 25 degrees 
rotation bilaterally, with pain and stiffness between 15 and 
30 degrees.  

The Veteran does not exhibit or approximate forward flexion 
of the thoracolumbar spine 30 degrees or less or ankylosis of 
the thoracolumbar spine.  The examiner noted that the Veteran 
had 10 percent decreased range of motion during flare ups, 
and minimal physical impairment associated with flare ups.  
Accordingly, an increased evaluation on the basis of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca is not warranted.

The Veteran is in receipt of separate 10 percent ratings for 
radiculopathy of the right and left lower extremities.

2.  From October 24, 2008 

A disability rating in excess of 40 percent is not warranted.  
There is no evidence that the Veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine 
necessary to meet the regulatory criteria in excess of 40 
percent.  

The provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  Although the 
October 24, 2008 examination report noted decreased 
functional impairment due to pain on repetitive use, such 
limitation of motion did not approximate ankylosis.  

The Veteran is in receipt of separate 10 percent ratings for 
radiculopathy of the right and left lower extremities.


C.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

D.  Conclusion

At no time during the pendency of these claims, has the 
disabilities been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted. 

ORDER

Entitlement to an increased rating for service-connected 
cervical spine disability before October 24, 2008, is denied. 

Entitlement to an increased rating for service-connected 
cervical spine disability from October 24, 2008, is denied. 

Entitlement to an increased rating for service-connected 
thoracolumbar spine disability before October 24, 2008, is 
denied.

Entitlement to an increased rating for service-connected 
thoracolumbar spine disability from October 24, 2008, is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


